Fourth Court of Appeals
                                    San Antonio, Texas
                                         September 5, 2019

                                        No. 04-19-00212-CR

                                         Sean Leroy HAYS,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 17-0232-CR-A
                            Honorable William Old, Judge Presiding


                                           ORDER
         The reporter’s record in this case was originally due on July 24, 2019. On July 26, 2019,
this court granted the court reporter’s first request for an extension of time to file the record until
August 23, 2019. On August 26, 2019, the court reporter requested an additional thirty (30) days
to file the reporter’s record. The request is GRANTED. It is therefore ORDERED that the court
reporter file the reporter’s record no later than September 23, 2019.

        FURTHER REQUESTS FOR EXTENSION OF TIME TO FILE THE REPORTER’S
RECORD WILL BE DISFAVORED. If the reporter’s record is not filed with this court by
September 23, 2019, any requests for additional time to file the record must be accompanied by a
signed, written status report. The report must comply with the following requirements:

       •   describe the transcript by day with the date, description, page counts, and remarks for
           each day;
       •   list the page counts for the total number of pages, the number of pages edited,
           proofread, and formatted into the required electronic form (including bookmarks);
           and
       •   describe any problems the court reporter reasonably believes may delay the
           completion of the record beyond the requested date.
The report may describe any unusual aspects of the record. A preferred form for the status report,
with an accompanying example, is attached to this order.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of September, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court